DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (here in after Choi) (US 2021/0045032) in view of Meerbeek (here in after Meerbeek)(US 2018/0368239), and further in view of  Suzuki et al. (here in after Suzuki) (US 2014/0109211), Li et al. (here in after Li) (US 2012/0108282), and Wang (US 2021/0235516).

Regarding claim1, Choi discloses a method for sharing network access information (abstract, par.2-7; Bluetooth network access), the method comprising:
Identifying, by one or more processors (fig.2, element 114, par. 78-82), a command (read as connection request)( fig.5, element S5020, par. 249) received by a first computing device (read as server device) (fig.5, par. 239; the server device received connection request from the client 
defining-determining the connection request, and generating-transmitting an access code by one or more processors (fig. 2, element 114, par.78-85; “the processors control overall operations of the server device”. The processors control communication units; receive, and recognize the connection request, generate access keys, transmitting the access keys, and receiving the access keys etc... [see par.256-263]… ), whether a second computing device (read as client device) receives the access code (fig.5, par.249-264; after receiving the connection request from the client device (S5020), a pairing procedure formed between client, and server devices (S5030). A secure connection is performed between server and client (S5040). The server sends key to client, as response client send key to the server (S5050). When the server receives keys from the client device, server make sure that client receives the server keys. A secure Bluetooth connection is established between client and server).
	Even if, Choi discloses identifying, by one or more processors, a command received by a first computing device; keeps silent about a “command” is an “audio command”.
	In a similar endeavor, Meerbeek discloses (abstract, par. 24, 57, 69) a voice controlled device in which the microphone of the device detect the sound input, and the processor of the device identifying the voice command.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the sharing of network access as taught by Choi with the identifying of audio command as taught by Meerbeek in order to give proper commands to the sharing network method.	

	In a similar endeavor, Suzuki discloses an audio command (read as sound code) (par. 84) received by an authentication terminal) (fig.1, element 30) (see fig.1-5, abstract, par.57-59; the microphone 36 of the authentication terminal receive the sound code from the portable terminal 10);  a sound waveform that includes an access code of an access point, by encoding the access code into the sound waveform (fig.3, elements 21-22, 25, and 17, par.63-67, 72; password generating unit 21 generate password. It encode, and modulate); a sound power level of the sound waveform transmitting (par.60; transmit through the speaker).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the sharing of network access as taught by Choi with the sound waveform that includes an access code as taught by Suzuki in order to secure the sharing of wireless local area network access codes more effectively.
	The combination of Choi, Meerbeek, and Suzuki keep silent about defining, by one or more processors, a sound power level of the sound waveform.
	In a similar endeavor, Li discloses (par.15, 52) the processor configure a power control command and control a transmit power of wireless micro phone. The receiving audio data being transmitted at a power level determined by power control command.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the sharing of network access as taught by Choi with the power control command as taught by Li in order to control the power level of audio transmission.

	In a similar endeavor, Wang discloses (abstract, par.10-11) discloses that the server send to the password of the access point.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the sharing of network access as taught by Choi with the access code of an access point as taught by Wang in order to secure the sharing of wireless local area network access codes more effectively.

Regarding claim 8, Choi discloses a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (fig.2, element 115, and par. 77, 82; memory unit), the program instructions comprising (fig.2, element 114, and par. 78-82): program instructions to identify a command (read as connection request)( fig.5, element S5020, par. 249) received by a first computing device (read as server device) (fig.5, par. 239; the server device received connection request from the client device); 
program instructions to generate an access code (read as keys)(see par.258-263; different types keys used for sharing network),  defining-determining the connection request, and generating-transmitting, an encoding the access code by program instructions (fig. 2, element 114, par.78-85; “the processors control overall operations of the server device”. The processors control communication units; receive, and recognize the connection request, generate access keys, transmitting the access keys, and receiving the access keys etc... [see par.256-263]… ) ; and program instructions to determine whether a second computing device (read as client device)  
	Even if, Choi discloses identifying, by one or more processors, a command received by a first computing device; keeps silent about a “command” is an “audio command”.
	In a similar endeavor, Meerbeek discloses (abstract, par. 24, 57, 69) a voice controlled device in which the microphone of the device detect the sound input, and the processor of the device identifying the voice command.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the sharing of network access as taught by Choi with the identifying of audio command as taught by Meerbeek in order to give proper commands to the sharing network method.	
	The combination of Choi and Meerbeek disclose the limitations of generating, by one or processors, an access code, by encoding the access code, keeps silent about a sound waveform that includes an access code.
	In a similar endeavor, Suzuki discloses an audio command (read as sound code) (par. 84) received by an authentication terminal) (fig.1, element 30) (see fig.1-5, abstract, par.57-59; the microphone 36 of the authentication terminal receive the sound code from the portable terminal 10);  a sound waveform that includes an access code of an access point, by encoding the access code into the sound waveform (fig.3, elements 21-22, 25, and 17, par.63-67, 72; password generating unit 21 generate password. It encode, and modulate).

	The combination of Choi, Meerbeek, and Suzuki keep silent about defining, by one or more processors, a sound power level of the sound waveform.
	In a similar endeavor, Li discloses (par.15, 52) the processor configure a power control command and control a transmit power of wireless micro phone. The receiving audio data being transmitted at a power level determined by power control command.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the sharing of network access as taught by Choi with the power control command as taught by Li in order to control the power level of audio transmission.
	The combination of Choi, Meerbeek, Suzuki, and Li keep silent about generating, by one or more processors, includes an access code of an access point.
	In a similar endeavor, Wang discloses (abstract, par.10-11) discloses that the server send to the password of the access point.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the sharing of network access as taught by Choi with the access code of an access point as taught by Wang in order to secure the sharing of wireless local area network access codes more effectively.

Regarding claim 15, Choi discloses a computer system comprising: 

one or more computer readable storage media(fig.2, element 115, and par. 77, 82; memory unit) ; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors (par.85; the memory units connected to the processors and execute the instructions), the program instructions comprising:
program instructions to identify a command (read as connection request)( fig.5, element S5020, par. 249) received by a first computing device (read as server device) (fig.5, par. 239; the server device received connection request from the client device); 
program instructions to generate an access code (read as keys)(see par.258-263; different types keys used for sharing network), defining-determining the connection request, and generating-transmitting, an encoding the access code by program instructions (fig. 2, element 114, par.78-85; “the processors control overall operations of the server device”. The processors control communication units; receive, and recognize the connection request, generate access keys, transmitting the access keys, and receiving the access keys etc... [see par.256-263]…) ; and program instructions to determine whether a second computing device (read as client device)  receives the access code that is encoded (fig.5, par.249-264; after receiving the connection request from the client device, a pairing procedure formed between client, and server devices. The server sends key to client, as response client send key to the server. When the server receives keys from the client device, server make sure that client receives the server keys. A secure connection is established between client and server).
	Even if, Choi discloses identifying, by one or more processors, a command received by a first computing device; keeps silent about a “command” is an “audio command”.
Meerbeek discloses (abstract, par. 24, 57, 69) a voice controlled device in which the microphone of the device detect the sound input, and the processor of the device identifying the voice command.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the sharing of network access as taught by Choi with the identifying of audio command as taught by Meerbeek in order to give proper commands to the sharing network method.	
	The combination of Choi and Meerbeek disclose the limitations of generating, by one or processors, an access code, by encoding the access code, keeps silent about a sound waveform that includes an access code.
	In a similar endeavor, Suzuki discloses an audio command (read as sound code) (par. 84) received by an authentication terminal) (fig.1, element 30) (see fig.1-5, abstract, par.57-59; the microphone 36 of the authentication terminal receive the sound code from the portable terminal 10);  a sound waveform that includes an access code of an access point, by encoding the access code into the sound waveform (fig.3, elements 21-22, 25, and 17, par.63-67, 72; password generating unit 21 generate password. It encode, and modulate).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the sharing of network access as taught by Choi with the sound waveform that includes an access code as taught by Suzuki in order to secure the sharing of wireless local area network access codes more effectively.
	The combination of Choi, Meerbeek, and Suzuki keep silent about defining, by one or more processors, a sound power level of the sound waveform.
Li discloses (par.15, 52) the processor configure a power control command and control a transmit power of wireless micro phone. The receiving audio data being transmitted at a power level determined by power control command.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the sharing of network access as taught by Choi with the power control command as taught by Li in order to control the power level of audio transmission.
	The combination of Choi, Meerbeek, Suzuki, and Li keep silent about generating, by one or more processors, includes an access code of an access point.
	In a similar endeavor, Wang discloses (abstract, par.10-11) discloses that the server send to the password of the access point.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve the sharing of network access as taught by Choi with the access code of an access point as taught by Wang in order to secure the sharing of wireless local area network access codes more effectively.


Allowable Subject Matter
Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378.  The examiner can normally be reached on 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst Kathy can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAX . MATHEW/
Patent Examiner
Art Unit 2644



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644